This is an appeal from the general office order of the Corporation Commission, No. 265. The part of said order material to the question necessary to decide is as follows:
"It is hereby ordered, that all public service companies both domestic and foreign, which are organized or doing business in the state of Oklahoma, under the laws or authority thereof, shall have and maintain a general office in the state of Oklahoma, in which it shall keep its books, accounts, records, vouchers, memoranda and contracts, or verified copies thereof, relating to its *Page 466 
business in the state of Oklahoma, embracing all books, papers and contracts, or verified copies thereof, showing the amount of expenditure for road and equipment, or plant, and other property, and additions, betterments and extensions, pertaining, or incident to all property in Oklahoma, in classified detail; and showing the amount of its revenues and operating expenses of the various classes; taxes, interest and other fixed charges, in classified detail on account of all business done in Oklahoma. Every public service company conducting an interstate business shall segregate and classify, as far as is possible to do so, all revenues and expenses, accruing account of interstate business, from entire business. All primary accounts shall be kept in accordance with the lawfully prescribed accounting rules in effect on July 1, 1909. It is further ordered, that the resident agent in the state of Oklahoma designated as the person upon whom service of summons or other notice may be had for foreign corporations, as provided by the laws of said state, shall be vested with equal authority with that of a general manager of such public service company in so far as affects service upon such agent of any process issuing by or from the Corporation Commission, and in relation to any matters to be transacted by such agent with said Commission. Such agent shall be vested with full and complete authority to act in the same capacity as would such general manager, and all foreign public service companies which are unincorporated shall designate and maintain a resident agent within the state of Oklahoma, who shall be vested with all powers as herein provided for resident agents of foreign corporations. It is further ordered, that every public service company doing business as such in this state shall establish the general office herein provided for at some point adjacent to its business in the state of Oklahoma, and shall, immediately after the date this order becomes effective, give notice, in writing, to the Corporation Commission of the place at which such general office is located, and shall, at the same time, give notice, in writing, to the Corporation Commission of the name and official designation of the person or persons, officer or officers, charged with the management of such general office, and shall, from time to time, give notice, in writing, of any change of location of each general office, or of the person or persons, officer or officers, charged with the management thereof."
The Attorney General, for and on behalf of the state, moves this court to dismiss the appeal herein, for the reason that the *Page 467 
order attempted to be appealed from, under section 20, art. 9, of the state Constitution, is not appealable, and this court is without jurisdiction to hear and determine the same.
The motion to dismiss must be sustained. An examination of the record shows that the order appealed from does not involve any action of the Commission prescribing rates, charges, or classifications of traffic, or affecting the train schedule of any transportation company, or requiring additional facilities, conveniences, or public service of any transportation or transmission company, or the refusal to approve any supersedeas. This brings the case within the rule laid down inSt. L.   S. F. R. R. Co. v. State, 24 Okla. 805, 105 P. 351,A., T.   S. F. Ry. Co. v. State, 24 Okla. 807, 105 P. 352, and No. 2,029, A., T.   S. F. Ry. Co. v. State, 27 Okla. 329,114 P. 721.
Upon the authority of those cases the appeal herein must be dismissed. It is so ordered.
All the Justices concur.